April 29, 2015 THE DREYFUS/LAUREL FUNDS TRUST - Dreyfus Emerging Markets Debt Local Currency Fund Supplement to Summary and Statutory Prospectuses dated October 1, 2014 As Revised November 25, 2014 The following information supersedes and replaces any contrary information in the summary prospectus and statutory prospectus: The fund’s benchmark is the JPMorgan Government Bond Index – Emerging Markets Global Diversified (GBI-EM Global Diversified), an unmanaged index that tracks local currency bonds issued by emerging market governments. The GBI-EM Global Diversified consists of regularly traded, liquid fixed-rate, local currency government bonds and includes only those countries that give access to their capital markets to global investors. Effective May 1, 2015, the following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Federico Garcia Zamora, Alexander Kozhemiakin and Javier Murcio are the fund's primary portfolio managers. Mr. Garcia Zamora has been a primary portfolio manager for the fund since May 2015, and Messrs. Kozhemiakin and Murcio have been primary portfolio managers for the fund since the fund's inception in September 2008. Messrs.
